Citation Nr: 0401848	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  95-19 478	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son 


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1965 to January 
1970.  He died in May 1991.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 1994 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.  This case was most 
previously before the Board in April 2002.

The April 2002 Board decision denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed the Board's April 
2002 decision to the United States Court of Appeals for 
Veterans Claims (Court), which, pursuant to a Joint Motion 
for Remand and Stay of Proceedings (Joint Motion), issued an 
Order dated in February 2003 which vacated the Board's 
decision of April 16, 2002.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Joint Motion by the parties before the Court noted that 
the Board must address the duty to assist the appellant in 
this case, especially in light of the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A review of 
the claims file reveals that the appellant has not been 
properly notified by VA in specific terms as to the evidence 
which would be needed to substantiate her claim and whether 
VA or the appellant is expected to attempt to obtain and 
submit such evidence.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); Quartuccio.  
Accordingly, the Board must remand the case in order to 
satisfy VA's duty to notify the appellant.

The Board observes that in September 2003 the appellant's 
representative submitted a medical extract pertinent to the 
issue on appeal.  As such, this evidence must be reviewed and 
included in a Supplemental Statement of the Case.

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the appellant of 
the provisions of the VCAA.  In 
particular, the appellant should be 
notified of any information, and any 
evidence not previously provided to VA, 
which is necessary to substantiate the 
claim on appeal and whether VA or the 
appellant is expected to obtain any such 
evidence (Quartuccio).

2.  The case should again be reviewed on 
the basis of all the evidence of record.  
If the benefit sought is not granted in 
full, the appellant should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



			
              John E. Ormond, Jr.	Robert E. Sullivan
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




